Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 9-10, 12-13, 17-19 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Faith (US 20110189981)
 Faith teaches
1. A credit management system, the system comprising: 
proximity credit transfer devices (101, 102) that each have a body and that each include: device data and credits stored within the device data; a user interface that configures the proximity credit transfer devices as sender devices or receiver devices and selects at least some of the stored credits ("selected credit amount") at the sender devices; 
wherein in response to a physical impact detected at the body of a sender device, 
the sender device: 
pairs a receiver device that is in closest proximity to the sender device (Faith, Figs. 5-7, par. 32-33, 119-120); and 
creates an encrypted point-to-point wireless link with the paired receiver device and sends the selected credit amount over the link to the paired receiver device (Faith, Fig. 1, 5-7, par. 50, 54-55, 66-67, 72). 
2.1, wherein each of the proximity credit transfer devices include: a central processing unit (MPU); one or more impact sensing devices that detect physical impacts at the bodies of Faith, Fig. 10, par. 31, 33, 64). 
3.1, wherein the sender device is a network connected user device that has been adapted to operate as a proximity credit transfer device (Faith, Figs. 1, 5-7. 
7.1, wherein a physical impact detected at the body of a specific receiver device and the physical impact detected at the body of the sender device are the result of the body of the sender device physically impacting the body of the specific receiver device (Faith, par. 32, 90, 127, 129-130).
9.1, wherein the sender device sends the selected credit amount over the link to the paired receiver device with a security code, and the paired receiver device accepts the selected credit amount upon determining that a security code of the receiver device matches the sent security code (Faith, par. 98, 115-117, 124-125, 135).
10.1, wherein in response to the sending of the selected credit amount: the paired receiver device increases its credits by the selected credit amount and stores the credits to its device data, and sends a transaction receipt message to the sender device; and in response to receiving the transaction receipt message, the sender device decreases its stored credits by the selected credit amount and stores the credits to its device data (Faith, par. 82-83, 98: devices may receive a receipt and in direct communication)
Re claims 12-13, 17-19, see discussion regarding claims above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 4, 8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faith (US 20110189981) in view of Tsai (US 20130171935)
Re claim 4, 14, Faith is silent to wherein the sender device pairs the receiver device by exchanging wireless messages that do not utilize a network connection. 
Tsai teaches that in step S305, a first connection is established between the sender 100 and the external communication device 200 (receiver) all around through the connection unit 120. The first-connection herein is a regular connection without encryption and is, for example, a connection by using the short distance wireless technology such as a Bluetooth connection or an infrared ray (IR) connection or a near field communication (NFC) connection (Tsai, par. 26). The sender 100 and receiver exchange messages such that if the connection identifier in the response packet conforms to the predetermined value, the first-connection (for example, a Bluetooth connection) between the sender 100 and the receiver 200 is established (Tsai, par. 27). If it is judged the sender 100 bumps the receiver 200, step S325 is performed, where the second connection is established between the sender 100 and the receiver 200 according to a security protocol. The second-connection can be an encrypted Bluetooth connection (Tsai, par. 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tsai so that the sender can connect with the receiver to transmit data including financial data without the need for a server.
Re claim 8.1, Faith is silent to wherein after the sender device detects the physical impact upon the body of the sender device, the receiver devices must be located within a proximity distance of one meter or less from the sender device and remain so for an event 
Tsai teaches [0050] After the wireless communication device 100 (sender) obtains the internal tap-data, a time period is set and only in the time period the first-connection is open to accept data so as to avoid long time attack by other malicious devices. That is to say, after the first-connections are established between the wireless communication device 100 (sender) and the external communication devices 710, 720, 730 and 740, only in the time period after producing the internal tap-data in the wireless communication device 100 (sender), the first-connection is open to accept tap-data, while after the time period, the first-connection does not accept tap-data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tsai to allow only the receiving device communicate with the sender within a window of time after the connection handshake, thereby preventing fraudulent attacks from non-desirable devices.
Claim(s) 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faith (US 20110189981) in view of Thorn (US 20090153342)
Re claim 5.1, 15.12, Faith is silent to wherein each of the receiver devices listen for a wireless pairing request message sent from the sender device in response to a physical impact detected at the body of each receiver device, and then send a wireless pairing response message to the sender device 
Thorn teaches “each of devices 102-1 and 102-2 may sense presence of one another through a discovery link 106. Assume that, in the example, device 102-1 is playing a song and generating sound waves 108 via speaker 104-1. When a user taps device 102-2 into device 102-1 (or vice versa), both devices 102-1 and102-2 may sense the taps and compare the taps to a particular pattern. FIG. 1B shows device 102-2 being tapped with device 102-1” (Thorn, Fig. 1, par. 39-41). 
Thorn for security purposes and faster response compared to being done at the server.
Claim(s) 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faith (US 20160249156)/Thorn (US 20090153342) further in view of Varoglu (US 20140199967)
Re claim 6.5, 16.15, Faith is silent to wherein the sender device pairs the receiver device in closest proximity to the sender device by selecting the wireless pairing response message with the highest received signal strength indicator (RSSI) value, and using a proximity device identifier (ID) of the selected wireless pairing response message to identify the paired receiver device. 
Varoglu [0066] WAP 103 and/or UE 106 may be configured to determine signal strength by receiving a packet with a known transmit strength or a packet that includes information corresponding to the transmit strength of the packet. WAP 103 and/or UE 106 may measure received signal strength (RSSI) of packets, and may filter multiple RSSI results in order to determine a more reliable RSSI value (e.g., in order to remove noise in received signal strength measurements). WAP 103 and/or UE 106 may determine distance between each other based on such RSSI values by comparing the difference between the transmit signal strength and the RSSI value (either filtered or unfiltered). See Varoglu, par. 59, 66, 83, 89, 110-113.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Varoglu to determine and ensure the pairing device being the one intended for the credit exchange.
Claim(s) 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faith (US 20110189981) in view of Tumminaro (US 20070255620)
Re claims 11.1, 20, Faith is silent to wherein the system further comprises: a web service API; applications executing on network connected user devices that are each associated with a specific user, are in communication with the web service API, and are each 
However, Tuminaro does disclose registering applications executing on network connected user devices to communicate with the proximity credit transfer devices ("When registering with the system, the system will give the user a choice of how much information the user wants to reveal.", para [0274)-(0278)); and 
enabling users associated with each of the applications to purchase credits via a web service API ("Loading of an account refers to transferring of funds to an account on the mobile payment system where funds may be transacted.", para [0149), [0262)); 
each of the applications propagating the purchased credits to the registered proximity credit transfer devices "Loading of an account refers to transferring of funds to an account on the mobile payment system where funds may be transacted.", para (0149), [0262)); and the applications extracting at least some of the stored credits from the registered proximity credit transfer devices, and redeeming the at least some of the extracted stored credits at the web service API ("Unloading of an account refers to transferring of funds from the mobile payment system to another account.", para (0149), (0263)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method taught by Faith with the web service API taught by Tumminaro, since such would allow for accessing a remote server and internet through the mobile device.
Remarks
Applicant's arguments have been fully considered but they are not persuasive.
Faith’s teaching is different from a sender that pairs and creates an encrypted point-to-point wireless link with the paired receiver device, as recited in claim 1.
It is respectfully submitted that per Faith’s teachings, the first phone device sends its interaction data to the server to obtain a session key and to enable pairing or direct communication using the session key provided by the server (par. 98, 72).  The direct communication between the sender and receiver devices with encryption (par. 50, 54-55, 66-67, 72) or the session key is considered an encrypted point-to-point wireless link, thus meeting the disputed the limitations in claim 1.  As to Applicant’s argument that the server is required to establish the secure connection between devices 101 and 102, the current claim limitations do not preclude such a server. The claim merely requires a secure communication link, or a direct communication link, is established between two devices.
It is noted that the current specification describes that the “pairing process is executed by the server device 20S and determines the receiver device 20R that is in closest physical proximity to the sender device 20S” (Spec., par. 77).  This is similar to how Faith’s first device 101 pairs with the second, by sending its interaction data to the server in order to receive a session key and for the server to determine which the interested parties and the associated accounts are.  After the determination by the server, it informs the devices that they are paired and connected through an app installed in the devices (Fig. 7D, par. 120).  Thus, when initiating the transmission of interaction data by the first device to be paired with the second device and to obtain a session key (with the help of the server), it can be said that the first device pairs and establish a secured/encrypted wireless link with the second device.
For these reasons, the previous rejection(s) is/are respectfully maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887